J-S33010-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

MANUFACTURERS AND TRADERS TRUST          ¦   IN THE SUPERIOR COURT OF
COMPANY,                                 ¦         PENNSYLVANIA
                                         ¦
            Appellant                    ¦
                                         ¦
     v.                                  ¦
                                         ¦
KELLY JUSTOFIN,                          ¦
                                         ¦
           Appellee                      ¦   No. 2045 MDA 2016

           Appeal from the Judgment Entered January 10, 2017
             in the Court of Common Pleas of Luzerne County
                    Civil Division at No(s): 2015-00977

BEFORE:    BENDER, OTT, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

FILED JUNE 21, 2017

     The purpose of the ECOA is “to eliminate discrimination against

women, especially married women, by prohibiting creditors from requiring

the signature of the applicant’s spouse when the applicant independently

qualifies for credit.” Sharp Elecs. Corp. v. Yoggev, No. CIV. A. 94-5652,

1995 WL 263533, at *1 (E.D. Pa. May 1, 1995) (citing Anderson v. United

Fin. Co., 666 F.2d 1274, 1277 (9th Cir. 1982)). See also Moran Foods,

Inc. v. Mid-Atl. Mkt. Dev. Co., LLC, 476 F.3d 436, 441 (7th Cir. 2007)

(“[W]hat the Act was intended to do was to forbid a creditor to deny credit

to a woman on the basis of a belief that she would not be a good credit risk

because she would be distracted by child care or some other stereotypically



*Retired Senior Judge assigned to the Superior Court.
J-S33010-17


female responsibility.”). Application of the statute in the instant case does

absolutely nothing to further that purpose.

      However, the Majority has appropriately applied this Court’s precedent

and Third Circuit case law1 in holding that the trial court’s factual finding of

Christopher Justofin’s independent creditworthiness, which was not based

upon assets held jointly with Appellee, renders M&T Bank’s requirement that

Appellee sign as a guarantor of the loan a violation of the ECOA.2

      Therefore, I concur.

      Judge Ott joins.




1
  Although the Majority correctly notes that this Court is not bound by
decisions of federal courts below the United States Supreme Court, Majority
Memorandum at 8, “whenever possible, Pennsylvania courts follow the Third
Circuit [courts] so that litigants do not improperly walk across the street to
achieve a different result in federal court than would be obtained in state
court.” Parr v. Ford Motor Co., 109 A.3d 682, 693 n.8 (Pa. Super. 2014)
(en banc) (internal citations and quotation marks omitted).
2
  The instant case is distinguishable from those in which the lender’s decision
to extend credit to the husband was based at least in part upon assets he
owned jointly with his wife. See, e.g., Moran Foods, Inc., 476 F.3d at
442; Richardson v. Everbank, 152 So. 3d 1282, 1287 (Fla. Dist. Ct. App.
2015) (holding no ECOA violation occurred in requiring the applicant’s wife
to guarantee loans to a company owned by her husband where “the bank
may have reasonably and understandably concluded that most if not all of
the assets were jointly held”).

                                     -2-